Citation Nr: 0015462	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  96-19 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an effective date prior to April 12, 1993, for 
an award of pension benefits based on non-service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to October 
1951.

By a July 1995 RO decision, the veteran's claim for pension 
benefits based on non-service-connected disabilities was 
granted and was made effective as of April 12, 1993.  He 
appealed to the Board of Veterans' Appeals (Board) for an 
earlier effective date.  In October 1998, the Board denied 
the veteran's claim.  Thereafter, he appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).  In November 
1999, the Court vacated the Board's October 1998 decision and 
remanded the matter to the Board for readjudication.


FINDINGS OF FACT

1.  On January 28, 1983, the RO received the veteran's 
original claim for pension benefits.

2.  Following receipt of the January 1983 claim for pension 
benefits, the RO sent the veteran numerous letters, in 
February, March, and May 1983, requesting that he furnish VA 
with evidence so that his claim could be further developed, 
including his service medical records, his medical records 
from private treatment providers, and evidence relating to 
the nature of his service; and the veteran failed to respond 
within 1 year of such requests. 

3.  On April 26, 1993, the RO received the veteran's second 
claim for pension benefits; this claim was subsequently 
granted in a July 1995 RO decision and the effective date was 
set in accordance with the date of his second claim.



CONCLUSION OF LAW

The criteria for an effective date prior to April 12, 1993, 
for an award of pension benefits based on non-service-
connected disabilities have not been met.  38 C.F.R. § 3.158 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On January 28, 1983, the RO received the veteran's 
application (or claim) for VA pension benefits.  He indicated 
that he was residing in Long Island City, New York.  He 
related that his disabilities included: emphysema, which 
began in 1970, scars on his lungs, which began in 1980, and a 
nervous condition, which began in 1980.  He also provided 
information regarding his income. 

In February 1983, the RO sent a letter to the veteran's 
proper address in Long Island City, New York, and informed 
him that his claim was being processed and that the RO was 
awaiting receipt of military and hospital records, and Drs' 
reports.  Further, the veteran was instructed to obtain 
reports from Dr. Wrible and New York Hospital; and he was 
instructed to furnish any Army service medical records that 
he might have had in his possession.  Finally, it is noted 
that the veteran was informed that collection of the 
information requested was necessary to determine entitlement 
to the maximum amount of benefits he had applied for under 
the law.  
 
In February 1983, VA contacted Dr. Wrible and New York 
Hospital and requested the veteran's medical records.  
Additionally, the RO contacted the National Personnel Records 
Center (NPRC) and requested that NPRC verify the veteran's 
active service dates, and provide his induction and discharge 
examinations and his separation documents.

In February 1983, the veteran was scheduled for VA 
examinations in connection with his claim for pension 
benefits.  

In March 1983, the veteran underwent a VA general medical 
examination as well as a neuropsychiatric evaluation.  The 
March 1983 VA general medical examination report reflects 
that the veteran said he had worked as a laborer until 1974.  
Since then, he said, he had not worked and was being 
supported by family members.  His prior medical history was 
noted as being significant for pulmonary emphysema (by X-ray 
study) at Elmhurst Hospital in 1969.  It was also noted that 
he had smoked two to three packs of cigarettes per day for 
the previous 36 years.  On examination of the respiratory 
system, it was noted that he had no cyanosis or clubbing; he 
had dorsal kyphosis; and his lungs were clear on auscultation 
and percussion.  The diagnoses were chronic bronchitis and 
dorsal kyphoscoliosis.  X-ray studies of the chest showed 
right kyphoscoliosis of the dorsal spine with an increase in 
the anterior and posterior diameter of the chest; the heart 
was normal in size and configuration; and the lungs were 
clear.  A neuropsychiatric evaluation report shows that the 
veteran was diagnosed as having alcohol dependence.

In March 1983, the NPRC responded to the RO's request for 
information, indicating that the veteran's service medical 
records were not on file and had been destroyed in a fire.

In March 1983, the veteran was sent a letter and asked to 
complete GSA Forms 7284 and 7160.  He was informed that the 
evidence requested was to be returned promptly to VA so that 
further action could be taken.  Again, the veteran was 
informed that the information requested was necessary to 
determine entitlement to the maximum amount of benefits he 
had applied for under the law. 

In another March 1983 letter from the RO, the veteran was 
informed that the RO was awaiting receipt of his military 
records.  He was also asked to provide a copy of his 
discharge certificate.  Again, the veteran was informed that 
the information requested was necessary to determine 
entitlement to the maximum amount of benefits he had applied 
for under the law. 

In May 1983, NPRC again indicated that the veteran's records 
had been lost in the fire of July 1973.  

In a May 1983 VA Form 21-6789, the RO deferred adjudication 
of the veteran's claim for pension benefits.  It was pointed 
out that the veteran had failed to return the requested 
information, namely a copy of his discharge certificate.  The 
adjudication clerk was directed to have the veteran complete 
a "7160" in order that verification of his service could be 
completed. 

In May 1983, the veteran was again requested to complete and 
return form GSA 7160 to VA so that further action could be 
taken on his claim.  The veteran was again informed that the 
information requested was necessary to determine entitlement 
to the maxim amount of benefits he had applied for under the 
law. 

On April 26, 1993, the RO received the veteran's new 
application (or claim) for VA pension benefits. 

In a June 1993 letter, the veteran was notified by the RO 
that the service department had been unable to verify his 
military service, and he was requested to assist in the 
verification process by completing and returning a NA Form 
13075 (Questionnaire About Military Service).  The veteran 
responded with a completed form later that month.

In a July 1993 letter to the RO, the veteran's private 
physician indicated that the veteran had been a patient of 
his since 1987, at which time he was treated for a chronic 
lung condition.  It was also noted that the veteran had been 
treated for bronchial asthma, an occasional cold, and anxiety 
neurosis.  A May 1993 X-ray report was attached to the July 
1993 letter and such reflects that the veteran had chronic 
obstructive pulmonary disorder (COPD), and no pneumonia. 

In September, October, and December 1993, NPRC responded that 
they were unable to verify the veteran's active service.  It 
was noted that they were in need of further information to 
assist in the verification process. 

In January 1994, the RO informed the veteran that they needed 
his assistance in verifying his active service.  They asked 
him to come to the RO to be fingerprinted.  In February 1994, 
the veteran was fingerprinted.  Thereafter, VA's Office of 
Inspector General (OIG) and the Federal Bureau of 
Investigation (FBI) were requested to verify the veteran's 
service through an analysis of his fingerprints.

In May 1995, NPRC provided verification that the veteran had 
served on active duty from April 3, 1951, to October 17, 
1951, and had received a general discharge under honorable 
conditions. 

In May 1995, the veteran underwent a VA general medical 
examination.  It was noted that he had an occupational 
history of being in construction.  It was noted that he had a 
prior medical history of chronic alcohol dependence (status 
post rehabilitation program), a history of cocaine 
dependence, a peptic ulcer (with a negative colonoscopy 4 
months earlier), cirrhosis of the liver (diagnosed 3 months 
earlier), COPD (for 10 years), status post appendectomy, and 
status post exploratory laparotomy secondary to a knife 
wound.  It was noted that his current complaints regarded a 
chronic productive cough (with scanty green sputum), 
shortness of breath (after ambulating 1 to 2 blocks), and a 
history of intermittent ankle swelling.  He said he did not 
have current exertional chest pain or abdominal pain.  
Following an examination, the diagnosis was questionable 
cardiomyopathy, COPD, cocaine dependence in remission, 
chronic alcohol dependence, a history of peptic ulcer, and 
status post laparotomy secondary to a stab wound.  A chest X-
ray revealed probable COPD. 

By a July 1995 RO decision, the veteran was granted non-
service-connected disability pension based on the provisions 
of 38 C.F.R. § 3.321(b)(2), effective from April 12, 1993. 

At a May 1998 Travel Board hearing, the veteran testified 
that he first applied for VA pension benefits in 1983.  He 
indicated he had received mail from VA around the time he 
filed his pension claim, and he reported that the address to 
which VA's correspondence had been sent in 1983 was his 
correct address at that time.  He stated that he had returned 
completed forms to St. Louis, Missouri (which is where NPRC 
is located).  He said that he believed that the only reason 
VA stopped working on his claim was because they could not 
determine whether he was a veteran or not.  He also related 
that he filed for Social Security and/or state benefits in 
1983.  He related that both the state and federal government 
had turned him down.  Around that time, in 1983, he said he 
was on public assistance.  In 1993, he said, he again filed 
for VA benefits, and was faced with the same problems he 
faced in 1983, namely the VA's inability to verify his 
military service. 

At his May 1998 Board hearing, the veteran submitted evidence 
and waived RO jurisdiction over such, including a personal 
earnings and benefit estimate statement, which reflects data 
from 1937-1950 to 1994.  He submitted a letter from a VA 
facility showing his status as a veteran.  He submitted 
records from the Social Security Administration showing that 
he had been denied supplemental income in March 1983, and had 
been granted social security disability benefits in March 
1987.  He submitted private medical records, dated in March 
1987, which show that he complained of and had a history of 
pulmonary emphysema; they also show treatment for respiratory 
complaints.  Additionally, he submitted a July 1975 VA 
appointment card showing that he was scheduled for surgery. 


II.  Legal Analysis

Where evidence requested in connection with an original claim 
is not furnished within 1 year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
1 year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, pension, compensation, or dependency and 
indemnity compensation based on such evidence shall commence 
not earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158(a) (1983).

On January 28, 1983, the RO received the veteran's original 
claim for VA pension benefits.  Immediately thereafter, the 
RO attempted to develop his claim.  In this vein, the RO sent 
the veteran a letter, in February 1983, requesting that he 
provide his Army service medical records (if he had them in 
his possession) as well as copies of his medical records from 
his private treatment providers, Dr. W. and New York 
Hospital.  He was instructed to promptly furnish the 
requested information to VA and informed that the requested 
information was necessary to determine entitlement to the 
maximum amount of benefits.  The veteran did not respond to 
the RO's request for information.  In March 1983, the RO yet 
again contacted the veteran, via letter, and asked him to 
provide information.  In this second letter, he was 
specifically requested to complete certain forms, which 
include questions about the nature of his active service.  As 
in the previous letter, the veteran was told to furnish the 
requested information to VA in a timely manner; and he did 
not respond.  In the third letter to the veteran, sent in 
March 1983, the RO requested a copy of his discharge 
certificate.  Yet again, he was told to promptly supply the 
requested information; and he did not respond.  In the fourth 
and final letter, sent in May 1983, the RO again asked the 
veteran to provide information regarding his period of active 
service by completing a certain form.  As in the previous 
three letters, he was told to provide the requested 
information to VA promptly; and he did not respond.  Despite 
the veteran's repeated failure to respond to repeated 
requests for information, the RO continued to attempt to 
develop his claim by contacting NPRC to verify his service 
dates, and by contacting Dr. W. and New York Hospital to 
obtain relevant medical records.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  Neither his service dates nor relevant 
medical records were obtained and the RO never ruled on the 
veteran's claim.

Claimants applying for benefits have the responsibility to 
cooperate with VA in the gathering of evidence necessary to 
establish the allowance of benefits.  See generally Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (the "duty to assist" is 
not a "one-way street;" the claimant has the concomitant 
responsibility to advise VA of information that is essential 
to his claim).  Here, the veteran did not cooperate in the 
claims process.  The veteran failed to respond within 1 year 
of repeated requests by VA for evidence in connection with 
his original claim for pension benefits.  38 C.F.R. § 3.158.  
As he failed to timely respond to requests for evidence, his 
claim must be deemed abandoned.  Id.; Morris v. Derwinski, 1 
Vet. App. 260 (1991) 

On April 12, 1993, the RO received the veteran's second claim 
for VA pension benefits.  (This claim is the first indication 
in the file, following the submission of his original claim 
for pension benefits in January 1983, which demonstrates the 
veteran's intention of pursuing a claim for VA pension 
benefits.)  In July 1995, the RO granted the veteran's claim 
for pension benefits and made the award effective from the 
date of receipt of his April 12, 1993, claim.  The RO 
assigned the earliest effective date possible.  The 
provisions of 38 C.F.R. § 3.158 provide that when benefits 
are granted following the abandonment of a claim, the 
effective date may be no earlier than the date of the filing 
of a new claim, which in this case was April 12, 1993.  
Accordingly, it is determined that the effective date for the 
award of pension benefits was properly established as of 
April 12, 1993.

The veteran contends that he never abandoned his January 1983 
claim for pension benefits; and, thus, it has remained 
pending all these years.  He does not assert that he failed 
to receive VA's repeated requests for information; rather, he 
asserts that he sent his responses to an address in St. Louis 
(presumably NPRC) not VA.  In this regard, it is noted that 
all four letters sent by VA in 1983, requesting information 
and/or evidence from the veteran, specifically instructed him 
to respond to VA not to any other government agency, 
including NPRC.  As such, it must be concluded, as noted 
above, that the veteran did indeed abandon his claim as he 
failed to respond or properly respond to evidence requested 
in connection with his original claim.  38 C.F.R. § 3.158.

In light of the facts of this case, 38 C.F.R. § 3.156(c) and 
38 C.F.R. § 3.400(q)(2) are inapplicable.  Both regulations 
address situations in which there was a prior final RO denial 
of a claim.  Under the provisions of 38 C.F.R. § 3.400(q)(2), 
"If new or additional service records, not previously 
considered, are received, resulting in a grant or increase in 
benefits, the effective date of the award will be the same as 
if such records were considered in conjunction with the 
original claim."  However, this case is not one in which the 
claim was finally denied because service records were lost or 
misplaced.  This case is one in which the service dates could 
not be verified because the veteran failed to respond to VA 
when VA asked for information that was needed to locate 
information about his service.  It is noteworthy that VA 
asked for the information several times, but the veteran 
failed to respond to VA each time.  It is also noteworthy 
that VA mailed the requests for information to the address 
provided by the veteran, and the veteran, in his testimony of 
May 1998, has confirmed that the address VA used in 1983 was 
the address at which the veteran was receiving his mail in 
1983.  The veteran contends that he mailed information 
directly to NPRC, but VA's letters show that the veteran was 
asked to contact VA.  There is no indication in the record, 
and the veteran does not contend, that the veteran, in 
conjunction with his 1983 claim, informed VA that he had 
responded to VA's letters by mailing information directly to 
NPRC.

Thus, there was no final denial by VA, but instead, an 
abandonment by the veteran.  In such cases, 38 C.F.R. § 3.158 
governs the effective date, and 38 C.F.R. § 3.400 is 
inapplicable.  With regard to abandoned claims, 38 C.F.R. 
§ 3.158(a) unambiguously provides that the effective date 
"shall commence not earlier than the date of filing the new 
claim."

The veteran's assertion that he was entitled to a formal 
adjudication of his 1983 claim (e.g. an administrative 
disallowance of his claim) and notice of such (See VA's 
Adjudication Procedure Manual M21-1  7.01(b), 16.03, 16.08) 
is without merit.  See 38 C.F.R. § 3.158; Morris, supra.  
Under M21-1  16.03(a), it is stated that disallowances for 
failure to prosecute a claim are disallownces for "record 
purposes" and such disallowances are subject to  16.02b, 
which includes a provision that such a case "does not 
require notification of the disallownce."   Although M21-1  
16.08 provides for disallowance letters, this paragraph, by 
its own terms, is limited to cases in which there is a 
"determination of nonentitlement."  This provision does not 
apply where abandonment results in a "record purpose" 
disallowance under M21-1  16.02.

The appellant contends also that 38 C.F.R. § 14.668 requires 
a disallowance letter.  However, all regulations in 38 C.F.R. 
Part 14 apply to "Legal Services, General Counsel," and 
38 C.F.R. § 14.668, specifically, applies to "Personnel 
Claims."  Thus, it is very clear that 38 C.F.R. § 14.668 
does not apply in cases in which the RO determines that a 
veteran has abandoned a claim.  

On the other hand, the language of 38 C.F.R. § 3.158 (1983) 
specifically provides that when a veteran fails to respond 
within 1 year of a request for evidence in connection with an 
original claim, no further action will be taken unless a new 
claim is received.  Accordingly, in the instant case, no 
action was taken following the veteran's abandonment of his 
1983 claim until the RO received his new April 12, 1993, 
claim.  Thereafter, by a July 1995 RO decision his claim was 
granted and an effective date was set as of the date of 
receipt of his new claim-April 12, 1993.  38 C.F.R. § 3.158.

The appellant's contentions imply that the only thing 
preventing the award of pension benefits in 1983 was the 
inability of the RO to verify his service dates.  This is not 
so.  At the time of his 1983 claim, the evidence on file did 
not show that he was permanently and totally disabled.  In 
this regard, it is noted that the only medical evidence on 
file was two 1983 VA compensation examination reports, which 
reflected diagnoses of alcohol dependence, chronic 
bronchitis, and dorsal kyphoscoliosis; and the aforementioned 
disabilities were not described as permanently and totally 
disabling in nature.  38 U.S.C.A. § 1521.  (Notably, the 
veteran has also indicated that he filed disability claims 
with both the state and federal government around the same 
time he filed his claim for VA pension benefits in 1983.  He 
has also admitted that his claims were denied, and this is 
probative evidence, which suggests that he did not become 
permanently and totally disabled in the early 1980s.)

Pension benefits were granted by the RO in July 1995 on the 
basis of evidence, submitted in the 1990s, that not only 
showed that he had the requisite wartime service but also 
showed that he was permanently and totally disabled due to 
non-service-connected disabilities.  Notably, verification of 
the veteran's service dates was not made possible based on 
the recovery of lost or mislaid service records (38 C.F.R. 
§§ 3.156, 3.400(q)(2)) but apparently made following the 
provision of assistance by the veteran.  Further, the showing 
that the veteran was permanently and totally disabled was not 
based on the receipt of service records but based on the 
receipt of private and VA medical records (dated in the 
1990s).  As such, 38 C.F.R. § 3.400(q)(2) is inapplicable to 
the veteran's claim for an earlier effective date.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for an effective date prior to April 12, 
1993, for an award of pension benefits based on non-service-
connected disabilities.


ORDER

Entitlement to an earlier effective date, prior to April 12, 
1993, for an award of pension benefits based on non-service-
connected disabilities is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

